Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-8,10-15,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180011764 A1 (Akutsu) in view of US 20090150599 A1 (Bennett).
	Regarding claim 1, Akutsu teaches,
A method of operating a data storage system(par 69 "This embodiment discloses distributed storage systems. The distributed storage systems are composed of computer nodes each including a storage device and connected by a network. The distributed storage systems provide a virtual storage system implementing a storage pool with the storage devices of the computer nodes."), the method comprising:
establishing a user region on a non-volatile storage media of the data storage system configured to store user data(par 78 "Stripe of or stripe data is a data unit to be a basis of creating a redundant code for data protection. The stripe may be referred to as user data to distinguish from a redundant code. The stripe is stored in a storage device in a computer node and further used in creating a redundant code in another computer node." The user region is the region the user data is being stored in.);
establishing a recovery mapping on the non-volatile storage media of the data storage system configured to store recovery information pertaining to at least the user region(fig 18:S803; par 294 “The processor 119 records the correspondence relation between the physical area holding the calculated redundant code and the pages of the pool volumes to the redundant code mapping table 702, not to the data mapping table 701. The processor 119 further records the correspondence relation between the logical addresses in the pool volumes and the physical address in the drives 113 to the reverse mapping table 703.”);
updating the recovery information in the recovery region responsive to at least changes to the user region(par 70 "In an example of a distributed storage system, a computer node stores write data of a host to its local storage device, and further transfers the write data to another computer node to protect the data in case of a failure of the computer node. The other computer node is referred to as transfer destination computer node." Write data is generated in response to changes in the user region, which triggers this process. The transfer destination holds previous backups and is updated with the new backup whenever the process occurs.); and
responsive to at least a power interruption of the data storage system(fig 22; par 362 "FIG. 22 is a flowchart of data resync processing. This processing is executed as reinstatement processing from a power shut-down or copy back processing."), rebuilding at least a portion of the user region using the recovery information retrieved from the recovery region by;(fig 8; par 172 "If the drives 113 include non-volatile media, the node may add update information to the reverse mapping table 703 synchronously with writing user data to the drives. This arrangement enables data recovery at an accidental power down. Alternatively, the node 101 may store the update information in the memory 118 and update the reverse mapping table 703 in the drives 113 asynchronously with writing user data to the drives. To enable data recovery at an accidental power down, the reverse mapping table 703 may hold write sequence numbers. ") 
performing a first recovery region scan(fig 22:S222; par 365 "In the case of reinstatement processing (S221: Y), the processor 119 checks the areas in need of restoration (S222). The specific method of checking an area in need of restoration is, for a redundant code, that the processor 119 refers to the states in the data mapping tables 701 of the other nodes 101 and acquires stripes for the redundant code in unreflected states from the other nodes 101. If the redundant code has already been rebuilt in the spare area, the processor 119 acquires the redundant code.") to read a first data block address (DBA) offset of each block stripe of the recovery region(fig 8; par 167 "The reverse mapping table 703 is a reverse conversion table of the above-described tables 701 and 702. That is to say, the reverse mapping table is referred to in order to convert an address of a physical area into a pool volume-related address. The reverse mapping table 703 includes tables 732 indicating logical addresses corresponding to individual address areas 731 holding data in the physical area. ");
determining if each block stripe of the recovery region(par 78 "Stripe of or stripe data is a data unit to be a basis of creating a redundant code for data protection. The stripe may be referred to as user data to distinguish from a redundant code. The stripe is stored in a storage device in a computer node and further used in creating a redundant code in another computer node.") holds valid recovery data(fig 9; par 176 "The invalid list 801B is a list of invalid areas. An invalid area is an area for storing old user data or an old redundant code. An old and invalid redundant code is a redundant code for which all the stripes used to create the redundant code are invalid.");
performing a second recovery region scan of ones of the block stripes that hold the valid recovery data, and determining which order to rebuild the valid recovery data(fig 21:S212; par 343 "The preferential rebuilding executes rebuilding starting from the data of the stripe type having the lowest redundancy level in the protection layer. "); and
based on the ordering, retrieving media management tables from the recovery region(fig 21:S212; par 344 "Rebuilding restores lost data from the remaining stripes and redundant data. The node 101 finds out the stripe type for which the redundancy level is lowered by losing data stored in the error resource and the redundancy level with reference to the static mapping tables 210 to 212 for individual protection layers.").
However, Akutsu does not specifically teach about how the user and recovery regions are separated, does not teach storing change logs, and does not teach determining the order of applying change logs during recovery.
On the other hand, Bennett teaches  
 A method of operating a data storage system(par 9 “A memory system and method for storing data in a non-volatile memory of the system is disclosed.”), the method comprising:
establishing a user region on a non-volatile storage media of the data storage system configured to store user data(par 171 “Type 1 is a Map Table Entry update shown in FIG.
20, and may be used when a BDU is written to NVS:”);
establishing a recovery region on the non-volatile storage media of the data storage system configured to store recovery information pertaining to at least the user region(par 172 “Type 2 is a Block Write log entry, shown in FIG. 21, which may be used to record a write to NVS of metadata rather than user data. Word A may contain the PBI to which the write was performed, and the rest of the entry has various fields such as the type of the block, the PSN of the BDU, and may contain other data either for redundant checking, or to Support the housekeeping and management functions.” Par 155 “In yet another aspect, the checkpoint can also be written based on how much data has been written to the log rather than how fast the log has been written based on, for example, the ratio of the sizes of the checkpoint region and the size of the log, so that a full checkpoint may be performed before the full log area has been written with log entries.”);
updating the recovery information in the recovery region responsive to at least changes to the user region(par 56 “The log file may contain an entry for each operation on the storage medium that changes the data stored thereon or the location of the data stored, and may include, the LBA, the previous physical memory location, the new physical memory location, SeqLba, PgmSeqNum, and any other information which may have been needed in order to update the metadata for the LBA.” Par 76 “Each time that the file management system causes data to be written to the NVS, the association between the logical element and the physical location thereof is updated and stored in the Volatile metadata, along with any changed attributes of the data or storage location, and the transaction is also stored in the log in Volatile storage.”); and
responsive to at least a power interruption of the data storage system(par 74 “The metadata in the volatile storage (VS) may be lost, corrupted, or otherwise rendered unusable by a loss of system power, or other unexpected events. This is often called a “crash'.”), in response to a request, rebuilding at least a portion of the user region using the recovery information retrieved from the recovery region(fig 3A:710,780; par 102 “A recovery request is received (step 710) so as to initiate the recovery process, as shown in FIG.3A. The check pointed metadata segments are read from the NVS to the VS (step 720). The log data is read, from the NVS to the VS for the period starting with the earliest “last’ PgmSeqNum associated with the checkpointed metadata to latest log information, and moved to VS (step 730).”) by:
performing a first recovery region scan to read a first data block address (DBA) offset of each block stripe of the recovery region(par 80 “The process of recovery from a crash may include scanning the checkpointed metadata stored in NVS so as to determine the most current version of each metadata segment.” Par 84 “The metadata regarding the value of MaxNum[i] for each block “I” may be scanned.”);
determining if each block stripe of the recovery region holds valid recovery data(par 83 “As part of the recovery from a crash, the last valid stored metadata set is read from the NVS to the VS.”);
performing a second recovery region scan of ones of the block stripes that hold the valid recovery data, and determining ordering among the valid recovery data(Par 75 “The metadata associates the logical block address (LBA) with the physical memory location of the sector in the NVS, and may also contain other information regarding the data, Such as a time stamp, sequence numbers (e.g., SeqLba, PgmSeqNum), data type, checksum or other error correcting codes (ECC), and the like. The time stamp may relate to a system timer So that the relative order of operations may be organized with respect to the arrow of time to a predetermined granularity.”; This teaches how ordering information is saved. par 80 “The oldest time of each retained most-current metadata segment sets a time boundary for the consideration of changes to be made on the basis of the transaction log retrieved from the NVS. Data in the transaction log that has been stored in NVS, and which is older than the oldest time for a retained segment represents changes that were already recorded in the stored metadata. So, the update may start where the transaction log time equals the oldest most recent checkpoint time for each type of meta data.” This teaches how the ordering information is used to recover the data.); and
based on the ordering, retrieving media management tables and change logs updating the media management tables from the recovery region(par 76” A snapshot (checkpoint) of the volatile metadata may be taken, stored in NVS and used as a first baseline. Each time that the file management system causes data to be written to the NVS, the association between the logical element and the physical location thereof is updated and stored in the Volatile metadata, along with any changed attributes of the data or storage location, and the transaction is also stored in the log in Volatile storage.” Par 77 “A log of the transactions resulting in changes to the metadata is maintained in Volatile storage, and segments of the log data are incrementally written from the volatile memory into NVS, typically after a predetermined elapsed time or number of metadata changes. This would enable the stored log to be used to update the stored metadata to a time where the last segment of the log had been stored in NVS.”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Akutsu to incorporate the checkpoint region of Bennett.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Akutsu -- a need for how to save data in a way that can handle node failures -- with Bennett providing a known method to solve a similar problem. Bennett teaches “In an aspect, the method including maintaining a checkpointed copy of a dynamic table in non-volatile storage (NVS), and maintaining a transaction log for the dynamic table in NVS.”( Bennett par 10)

	Regarding claim 3, Akutsu and Bennett teaches,
The method of claim 2, 
Bennett further teaches,
wherein the recovery information comprises snapshots of the media management tables for the user region and the change logs indicating changes to the media management tables.(par 58 "Segments of the metadata, representing ranges of LBAS (which may not be either complete or contiguous) may be periodically added (checkpointed) to the stored data in NVS by being placed at the head of a NVS metadata buffer so that, eventually, all of the LBA metadata has been stored in the NVS, although the stored metadata may represent a “snapshot' of each of the LBA address ranges at a time in the past. The NVS memory allocated for checkpointing is sufficiently large so that at least an entire current set of the metadata and any associated trans action log for the relevant storage medium may be stored therein. ")

	Regarding claim 4, Akutsu and Bennett teaches,
The method of claim 3, 
Bennett further teaches,
wherein no changes to the media management tables for the user region are considered complete until the change logs have been successfully written.(par 57 "Where all of the metadata and the transaction log can be stored in NVS prior to cessation of operation, this may be termed a “clean' shutdown, and the metadata, at least as updated by any transactions in the stored log, is a current representation of the data stored in the flash memory. In the case of a crash associated with a programming fault or similar event, there may be no opportunity to perform the data transfer, or the data transfer may be incomplete or corrupted. ")

	Regarding claim 5, Akutsu and Bennett teaches,
The method of claim 3, 
Akutsu further teaches,
wherein the media management tables(fig 22:S225; par 366 "Alternatively, the processor 119 may identify the latest update time with reference to its local reverse mapping table 703 and requests the other node 101 for valid data written after the latest update time. In this way, the processor 119 determines the write data (stripes) and redundant codes to be restored and executes area restoration processing (S225). ") include information correlating data block addresses to physical locations within the user region on the non-volatile storage media of the data storage system.( fig 8; par 154 "FIG. 8 illustrates a configuration example of the log-structured mapping table 213 in the protection layer information 201. In FIG. 8, the arrows represent pointers. The log-structured mapping table 213 includes a data mapping table 701, a redundant code mapping table 702, and a reverse mapping table 703. ")
	Regarding claim 6, Akutsu and Bennett teaches,
The method of claim 1, 
Akutsu further teaches,
wherein the user region and the recovery region do not share any data blocks on the non-volatile storage media of the data storage system.(fig 2; par 94 “In the above-described configuration, each node transfers each stripe (data unit) received and held by the node to a transfer destination node; the transfer destination node creates a redundant code from the transferred data units and holds it. The stripes and their redundant code are stored in different nodes to achieve data protection against a node failure.”)

	Regarding claim 7, Akutsu and Bennett teaches,
The method of claim 1, 
Akutsu further teaches,
wherein data written to the recovery region the same media management layer as data written to the user region.(fig 16:S608; par 254 "The processor 119 determines whether the processing for all the protection layers has been completed (S608), and if the processing for all the protection layers has been completed, terminates the processing." The term “protection layers” in Akutsu refers to user and recovery data, but they are all processed at the same time by the same media management layer.)

Regarding claims 8,10-14, they are the storage controller claims implementing the method of claims 1,3-7, and are rejected for the same reasons.
Regarding claims 15,17-20, they are the non-transitory computer-readable media claims containing instructions to perform the method of claims 1,3-5, and 7, and are rejected for the same reasons.

Response to Arguments
Applicant’s arguments, see remarks page 8, filed 05/23/2022, with respect to the objections to claims 7,14, and 20 have been fully considered and are persuasive.  The objection of 02/28/2022 has been withdrawn. 

Applicant's arguments filed 05/23/2022, with respect to the rejection of claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20180011764 A1 (Akutsu) in view of US 20090150599 A1 (Bennett) have been fully considered but they are not persuasive. 
A1. With respect to the independent claims, the applicant has argued that Akutsu does not teach limitation “updating the recovery information in the recovery region responsive to at least changes to the user region”. Explaining that backing up data is different than updating recovery information, and that regular backups are not triggered by changes in the user region. The examiner respectfully disagrees. Akutsu teaches, in the cited par 70 "In an example of a distributed storage system, a computer node stores write data of a host to its local storage device, and further transfers the write data to another computer node to protect the data in case of a failure of the computer node. The other computer node is referred to as transfer destination computer node." Write data is generated in response to changes in the user region, which triggers this process. The transfer destination holds previous backups and is updated with the new backup whenever the process occurs. The examiner interprets this as “updating the recovery information in the recovery region responsive to at least changes to the user region”. Examiner also notes that Bennett also teaches this limitation in par 76 “A snapshot (checkpoint) of the volatile metadata may be taken, stored in NVS and used as a first baseline. Each time that the file management system causes data to be written to the NVS, the association between the logical element and the physical location thereof is updated and stored in the Volatile metadata, along with any changed attributes of the data or storage location, and the transaction is also stored in the log in Volatile storage.”

A2. With respect to the independent claims, the applicant has further argued that Akutsu does not teach limitation “determining if each block stripe of the recovery region holds valid recovery data”. Explaining that Akutsu’s valid/invalid areas are not equivalent to block stripes and that Akutsu’s redundant code is not equivalent to recovery data. The examiner respectfully disagrees. Akutsu teaches block stripes in the cited par 78 "Stripe of or stripe data is a data unit to be a basis of creating a redundant code for data protection. The stripe may be referred to as user data to distinguish from a redundant code. The stripe is stored in a storage device in a computer node and further used in creating a redundant code in another computer node.". Akutsu teaches determining if teach stripe of the recovery region holds valid recovery data in the cited fig 9; par 176 "The invalid list 801B is a list of invalid areas. An invalid area is an area for storing old user data or an old redundant code. An old and invalid redundant code is a redundant code for which all the stripes used to create the redundant code are invalid.". The examiner interprets this as “determining if each block stripe of the recovery region holds valid recovery data”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determining if a block stripe of the recovery region hold by reading and testing the data) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

A3. With respect to the independent claims, the applicant has further argued that Akutsu does not teach limitation “performing a second recovery region scan of ones of the block stripes that hold the valid recovery data, and determining ordering among the valid recovery data”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bennett teaches, in the cited Par 75 “The metadata associates the logical block address (LBA) with the physical memory location of the sector in the NVS, and may also contain other information regarding the data, Such as a time stamp, sequence numbers (e.g., SeqLba, PgmSeqNum), data type, checksum or other error correcting codes (ECC), and the like. The time stamp may relate to a system timer So that the relative order of operations may be organized with respect to the arrow of time to a predetermined granularity.”, which teaches how ordering information is saved, and par 80 “The oldest time of each retained most-current metadata segment sets a time boundary for the consideration of changes to be made on the basis of the transaction log retrieved from the NVS. Data in the transaction log that has been stored in NVS, and which is older than the oldest time for a retained segment represents changes that were already recorded in the stored metadata. So, the update may start where the transaction log time equals the oldest most recent checkpoint time for each type of meta data.” This teaches how the ordering information is used to recover the data. The examiner interprets this as “performing a second recovery region scan of ones of the block stripes that hold the valid recovery data, and determining ordering among the valid recovery data”. 

A4. With respect to the independent claims, the applicant has further argued that Akutsu does not teach limitation “based on the ordering, retrieving media management tables and change logs updating the media management tables from the recovery region”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Bennett teaches, in the cited par 76” A snapshot (checkpoint) of the volatile metadata may be taken, stored in NVS and used as a first baseline. Each time that the file management system causes data to be written to the NVS, the association between the logical element and the physical location thereof is updated and stored in the Volatile metadata, along with any changed attributes of the data or storage location, and the transaction is also stored in the log in Volatile storage.” Par 77 “A log of the transactions resulting in changes to the metadata is maintained in Volatile storage, and segments of the log data are incrementally written from the volatile memory into NVS, typically after a predetermined elapsed time or number of metadata changes. This would enable the stored log to be used to update the stored metadata to a time where the last segment of the log had been stored in NVS.”. The examiner interprets this as “based on the ordering, retrieving media management tables and change logs updating the media management tables from the recovery region”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170228154 A1 - Liu - simple backup region that gets written to when power loss occurs. Missing in response to user update.
US 20180349225 A1 - Bishnoi - uses a journaling system to guarantee successful writes.
US 9218244 B1 - Hayes - uses a stripe parity system to recover missing data.
US 20140208007 A1 - Cohen - management of and region selection for writes to non-volatile memory.
US 20110161562 A1 - Chang - separate recovery regions. Missing in response to user update.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113